Opinion by
White, J.
§ 23. Final judgment. In the lower court the motion for a new trial was granted as.to one or more of defend*18ants and overruled as to the others, who appealed. Held, that the judgment was not such a final one as would sustain the appeal; that the case as shown by the record left the cause pending partly in the lower court and partly in this at one and the same time.
April 23, 1877.
§ 24. Final judgment, what is? from which an appeal will lie. Until a final judgment is rendered in the court below, this court has no jurisdiction of the cause. When the whole of the matter in controversy is finally disposed of as to all the parties, then there is a final judgment, and not before, from which an appeal or writ of error can be taken. [Martin v. Crow, 28 Tex. 614; Simpson v. Bennett, 42 Tex. 241; Freeman on Judgments, §§ 28, 34.]
Appeal dismissed.